DETAILED ACTION
	Applicant's response, filed 3 June 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-24 are currently pending and under exam.
	Claims 23-24 are newly added.

Claim Objections
	The outstanding objections to claim 1 are withdrawn in view of the claim amendments submitted herein.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The instant rejection is maintained from the previous Office Action.  Any newly recited portions herein are necessitated by claim amendment.
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method (1-11 and 23) and non-transitory computer-readable storage medium (12-22 and 24) for simulating an outcome of a cell process.
With respect to step (2A)(1), the claims recite abstract ideas.  The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps to abstract ideas are as follows: 
	Claims 1 and 12: “calculating an initial solution flux dataset by evaluating the FBA system based on a stoichiometric matrix and an objective function…”; “calculating a subsequent state dataset for the plurality of molecules in the plurality of sub-units based on the initial state dataset, the initial solution flux dataset and the subsequent net demand”; “updating the objective function, the updated objective function based on a difference between a second target value…and a second proportional flux contribution of each molecule…”; “calculating a subsequent solution flux dataset by evaluating the FBA system with an updated objective function”; and “determining the outcome of the cell process of the at least one cell, the determining includes calculating a difference between the subsequent solution flus dataset and the initial solution flus dataset”.
Claims 6 and 17: recite additional steps that further limit the judicial exceptions in independent claims 1 and 12, respectively and as such, are further directed to abstract ideas.  Said steps are, “wherein calculating the initial solution flux dataset by evaluating the FBA system…comprises maximizing the objective function limited by the initial state dataset within a constraint of the stoichiometric matrix to determine maximum growth rate”.
Claims 8 and 19: recite additional steps that further limit the judicial exceptions in independent claims 1 and 12, respectively and as such, are further directed to abstract ideas. Said steps are, “the initial net demand…is determined by at least one of: Monte Carlo method, solving a set of ordinary differential equations (ODEs), and solving a set of partial differential equations (PDEs)”.
 Claims 10 and 21: recite additional steps that further limit the judicial exceptions in independent claims 1 and 12, respectively and as such, are further directed to abstract ideas.  Said steps are, “calculating the subsequent solution flux dataset by evaluating the FBA system with the updated objective function limited by the subsequent state dataset until a chance in the growth rate of the cell reaches a threshold”.  
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve receiving data in the form of initial state datasets based on molecular production and consumption.  Under the BRI of the instant set of claims, said data are then used in a series of calculations for solution fluxes and provision of determinations that include assessment of a difference in the data as calculated.  The claims represent only abstract mathematical manipulation and can be performed mentally using pen and paper.  Steps directed to updating the objective function include those that are mathematical in nature sch as updating based on a “difference” (subtraction) in target values.  Other steps, recited in dependent claims, further include that said modeling techniques are performed using mathematical techniques (e.g., differential equations).  
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements:
Claims 1 and 12: “receiving an initial state dataset based on initial net demand for a plurality of molecules in a plurality of sub-units representing production and consumption of molecules external to an FBA system” and “receiving subsequent net demand for the plurality of molecules from initial solutions to the plurality of sub-units”.
Claim 12: “non-transitory computer-readable medium containing computer program code executable on a processor”
Dependent claims 2-5, 7, 9, 11, 13-16, 18, 20, and 22-24 recite steps that further limit the recited additional elements in the claims.  
Further with respect to the recited additional elements in the instant claims, those steps directed to data gathering, such as “receiving an initial state dataset…” and “receiving a subsequent net demand…” perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Further steps herein directed to additional non-abstract elements of “processor; computer; storage medium etc…” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).     
With respect to the instant claims, the prior art to Palsson et al. (2017/0140092) discloses that it was well-known and routine in the art to get data pertaining to molecular demand for operation in a flux balance analysis (FBA) environment.  Said portions of the prior art are, for example, [0004], discussing the cellular behavior data and [0005] discussing constraint-based modeling using biological systems data.  As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a non-conventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claims 12-22 and 24, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Further exemplified prior art to, for example, Palsson et al. (2017/0140092) teaches that computing elements are routine, well-understood and conventional in the art [0019]. Further the art to Oberhardt et al. (Methods in Molecular Biology, Systems Biology (2009) Vol. 500:61-80) discloses that FBA may be run on any conventional computing system and does not require specialized computing hardware, being executable on a standard desktop using a variety of software tools [page 66].  The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	The dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Applicant’s Arguments
	1.  Applicant states that the subject matter of the disclosure provides for an improved flux balance analysis (FBA) based on an objective function that accurately reflects dynamic changes in supply and demand, which allows for the FBA to simplify the computation of the production network…fidelity is not sacrificed, growth is regulated, and a “lean-manufacturing” framework of the movement of molecules through the production network is provided.
	This is not persuasive.  While it appreciated that the disclosure provides FBA based on an objective function that may reflect dynamic changes in supply and demand and that the FBA may reflect computational simplicity and a lean manufacturing framework, the instant claims are not directed to an “additional elements” that incorporate limitations of said so-called improvements.  For example, there are no steps directed to “manufacturing” of a cell or cells by incorporating said steps.  Thus, the improvements are not realized in the instant claims.  It is noted that steps directed to judicial exceptions are not those which are improvements,.  Rather it is the steps in addition that would “integrate” said judicial exceptions that are considered in the above framework analysis.   
	2.  Applicant states that Example 38 provided in the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 40, 2019 is illustrative and that “the claim is considered patent eligible because the claim did not recite a mathematical relationship, formula or calculation, nor did it recite a mental process”.  Applicant points further to Example 39, as well, and includes that “applying one or more transformations to each digital facial image including mirroring, rotating, smoothing, or contrast reduction to create a modified set of digital face image,” [does] not recite a judicial exception.  Applicant states that claim 1 is at least analogous to Examples 38 and/or 39 and includes that the steps of “calculating an initial flux dataset…based on a stoichiometric matrix…updating an objective function” [and that] these recitations are akin to the cited recitations of the claims in Examples 38 and 39 because both involve performing at least one calculation with data and/or a transformation of data.
	It is respectfully submitted that this is not persuasive.  Example 38 is directed to a method of providing a digital computer simulation of an analog audio mixer including steps of initializing a model of an analog circuit…generating a normally distributed first random value…using a pseudo random number generator…and simulating a first digital representation of the analog circuit…  Claim 38 is found eligible because there is no recitation of any abstract idea in the claim.  The step of “initializing a model of an analog circuit is a physical step based on the circuit elements.  The step of using a pseudo random number generator is not deemed mathematical in the claimed method and the step of simulating is one that is performed on the digital computer to simulate an analog signal.  This is not the same as the instant claimed elements and cannot be said to be analogous.  The instant claims include recitation of definitive abstract elements in the form of “calculations of solution fluxes and taking differences (subtraction) between target values. 
	With respect to Example 39, the claims are directed to a computer-implemented method of training a neural network for facial detection.  The instant claims do not include any steps directed to training a neural network or machine learning at all.  As such, the claims cannot be said to be analogous.  
	2.  Applicant states that “even if the recitations of Claim 1 are somehow interpretated [sic] to recite a judicial exception, which Applicant is not admitting, the elements of Claim 1 integrate the judicial exception into a practical application of the judicial exception”.  Applicant states that the step of “determining the outcome of the cell process…includes calculating a difference between the subsequent solution flux dataset and the initial solution flux dataset” and that Claim 23 adds “the outcome of the cell process corresponds to multiple sub-units of the plurality of sub-units, wherein each of the multiple sub-units represent transcription, translation, cellular communication, cellular respiration, cellular reproduction, or cellular transport”.  Applicant further includes that determining an outcome is an improvement and is a specific and tangible outcome.  
	It is respectfully submitted that this is not persuasive.  The steps to which Applicant points as “improvement” are those that are the judicial exceptions in the instant claims.  For example, “determining an outcome” in the claims includes “calculating” a difference.  Said step is a judicial exception directed to mathematical “calculation”.  There are no further claim steps to “integrate” the result “calculated difference” into a practical application.  Applicant is kindly reminded that an inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
	Further with respect to “improvement” the courts have found that adding word “apply it” (or equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer are not those that amount to significantly more.  See further the MPEP at 2106.05.

Claim Rejections - 35 USC § 103
	The outstanding rejections under 35 USC 103 as being unpatentable over Palsson in view of Karr (see previous Office Action for citations) is withdrawn in view of the claim amendments herein.  In particular, claims 1 and 12 are amended to include steps of “calculating an initial solution flux by evaluating the FBA system based on a stoichiometric matrix and an objective function, the objective function based on a difference between a first target value for each molecule of the plurality of molecules and a first proportional flux contribution of each molecule of the plurality of molecules, wherein the first target value is included in a set of initial target values calculated based on the initial state dataset” and further “updating the objective function…based on a difference between a second target value for each molecule…and a second proportional flux contribution of each molecule…wherein the second target value is included in a set of subsequent target values calculated based on the subsequent state dataset”.  The prior art does not teach or fairly suggest said steps as now claimed.
Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631